Citation Nr: 0902918	
Decision Date: 01/28/09    Archive Date: 02/09/09	

DOCKET NO.  06-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement from the military in October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
VARO in Waco, Texas, that, in pertinent part, denied 
entitlement to service connection for a chronic right knee 
disability.

A review of the evidence of record reveals that service 
connection is in effect for the following:  Tinnitus, rated 
as 10 percent disabling; hallux valgus of the first toe and 
hammertoe of the second, status post ostectomy with small 
callus, rated as 10 percent disabling; hypertension, rated as 
10 percent disabling; hearing loss of the right ear, rated as 
noncompensably disabling; valvular heart disease with mitral 
regurgitation, rated as noncompensably disabling; and 
residuals of a left inguinal herniorrhaphy, also rated as 
noncompensably disabling.  A combined disability rating of 30 
percent has been in effect since January 10, 2005.

The question of the veteran's entitlement to service 
connection for a right knee disability is the only issue that 
has been certified for the Board's review at this time.  
Should the veteran wish to pursue other matters, he should 
contact the RO.

The issue with regard to service connection for a right knee 
disability is being REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action is required.


REMAND

A review of the veteran's treatment records reveals that he 
was evaluated in October and November 1993 for recurrent 
pains of what was reported as the back of the left knee.  The 
veteran stated that since 1990 he had experienced recurrent 
pains in the back of the left knee.  Notation was also made 
of hallux valgus of the left foot.  The assessment was that a 
left knee problem was to be ruled out.  At the time of 
retirement examination in August 1994, the veteran's report 
of medical history included a complaint of having had sore, 
painful joints.  Elaboration was not provided.  Clinical 
examination at that time did not identify a knee abnormality.

The post service evidence includes the report of a VA 
outpatient visit in May 2005 at which time the veteran stated 
he had been experiencing pain in the right knee while going 
up and down stairs.  It was noted he had gained 100 pounds 
and had been unable to walk more than 1000 feet because of 
surgery and pain in the left foot.  He stated the use of a 
brace made the knee feel "good."  The veteran was accorded a 
spinal examination by VA in June 2006.  The examination was 
focused on the cervical spine and the knees were not examined 
or evaluated by the examiner. 

The representative asks that the veteran be accorded an 
examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection ) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease incurred in 
service or establish a certain disease is manifested during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of the disability may be 
associated with the veteran's active service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence is on file for VA to make a decision on the 
claim.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The veteran should be accorded a 
comprehensive orthopedic examination for 
the purpose of determining the nature and 
etiology of any disability involving 
either knee, particularly the right knee.  
All indicated studies should be 
performed.  The veteran should be asked 
to clarify whether the knee for which he 
was evaluated in service in 1993 was the 
left knee or the right knee.  After 
examination of the veteran and review of 
the record, the examiner is requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current right knee 
disability is causally related to service 
or to any incident of service.

2.  After the above has been completed, 
VA should review and readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination will result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



